Title: Enclosure: [Report on Letters to Edmond Charles Genet], 23 November 1793
From: Hamilton, Alexander
To: 


The Secretary of the Treasury upon two Letters from the Minister plenipotentiary of France to the Secy. of State severally bearing date the 11. & 14 of November inst. respectfully reports to the President of the United States as follows.
1. The object of these Letters is to procure an engagement that the bills which the Minister may draw upon the sums, which according to the terms of the Contracts respecting the French debt would fall due in the years 1794 and 1795, shall be accepted on the part of the United States, payable at the periods stipulated for the payment of those sums respectively.
The following considerations are submitted as militating against the proposed arrangement.
1. According to the view entertained at the Treasury of the situation of the account between France and the UStates, adjusting equitably the question of depreciation, there have already been anticipated payments to France equal or nearly equal to the sums falling due in the course of the year 1794.
II. The provision by law for discharging the principal of the French debt contemplates only loans. Of those, which have been hitherto made, the sum unexpended is not more than commensurate with a payment which is to be made on the first of June next upon account of the Capital of the Dutch Debt. It is possible that a fund for this payment may be derived from another loan; but it is known to the President that from advices recently received full reliance cannot be placed on this resource; owing to the influence of the present state of European Affairs upon the measures of the UStates for borrowing. It need not be observed that a failure in making the payment referred to would be ruinous to the credit of the UStates.
The acceptance of the bills of the Minister of France would virtually pledge the only fund, of which there is at present a certainty, for accomplishing that payment. And as this is a matter of strict obligation, directly affecting the public credit, it would not appear adviseable to engage that fund for a different object, which if the ideas of the Treasury are right, with regard to the state of our account with France, does not stand upon a similar footing.
It would be manifestly unsafe to presume upon contingencies, or to enter into engagements to be executed at distant periods when the means of execution are uncertain.
But as there appears to be a difference of opinion between the Minister of France and the Treasury with regard to the state of the account between the two countries, it is necessary that something on this head should be ascertained. With this view the Secretary of the Treasury will proceed without delay to take arrangements for the adjustment of the account.

Alexander HamiltonSecy of the Treasy.
Treasury Department.Novemr. 23. 1793.

